1. It is well settled by numerous decisions of the Supreme Court and this court that in a prosecution for the illegal possession of intoxicating liquors, it is not error to admit evidence that on other occasions, both before and after the date of the offense charged in the accusation, such liquors were found in the possession of the accused. Cole v.  State, 120 Ga. 485 (48 S.E. 156); Jones v. State, 32 Ga. App. 7 (122 S.E. 738), and cit.; Hayes v.  State, 36 Ga. App. 668 (137 S.E. 860). Such evidence is admissible to show the motive, intent, design, and identity of the defendant. *Page 388 
2. Applying the above-stated ruling to the facts of the instant case, the two special assignments of error are without merit.
3. The evidence, while in conflict, amply authorized the conviction of the accused.
Judgment affirmed. MacIntyre and Gardner. JJ.,concur.
                         DECIDED FEBRUARY 13, 1941.